COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  BASELINE ENERGY SERVICES, L.P.,                  §                No. 08-20-00120-CV

                                  Appellant,       §                     Appeal from

  v.                                               §                 358th District Court

  CHARLES CONDIT,                                  §               of Ector County, Texas

                                  Appellee.        §              (TC# D-19-09-1254-CV)

                                              ORDER

       The Court has a received an agreed motion to dismiss this appeal. The motion indicates

that Appellee is unopposed to dismissal. However, because the motion also asks this Court to

vacate the trial court’s judgment and remand to the trial court for further proceeding in accordance

with the agreement of the parties, TEX.R.APP.P. 42.1(a)(2) applies. That rule requires that a motion

to vacate a trial court’s judgment based on the agreement of the parties must contain a signature

from all parties or their attorneys. Accordingly, we grant the parties 10 days to file an amended

joint motion to dismiss that contains the signatures of all parties or their counsel.

       IT IS SO ORDERED THIS 16TH DAY OF SEPTEMBER, 2020.


                                               PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.